Examiner’s Amendment/Reasons for Allowance

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In lines 10-11 of Claim 1, the phrase “wherein a distribution of the required brake force only to the wheels is predetermined with a contact force and/or torque transmission capability above said lower limit value” has been changed to read –wherein a distribution of the required brake force is predetermined only to the wheels with a contact force and/or torque transmission capability above said lower limit value.--, in order for the claim to read more clearly.

The following is an examiner’s statement of reasons for allowance:  While German Patent No. DE 102005060023 to Molfetta disclose a brake control system for a motor vehicle comprising an electronic control unit configured such that an automatic parking brake function is activatable by the control unit in a standstill of the vehicle, wherein if the activation condition for the parking brake function is present, brake pressure required for this purpose is determinable at least dependent on a longitudinal inclination and dependent on an estimated contact force distribution and/or torque transmission capability of all wheels of the motor vehicle, Molfetta does not disclose that the control unit detects which wheel has a contact force and/or torque transmission capability below a lower limit value, wherein a distribution of the required brake force is predetermined only to the wheels with a contact force and/or torque transmission capability above the lower limit value.
In other words, as applicant points out in his remarks filed April 11, 2022, 
distribution of brake force in applicant’s instant invention is determined for only wheels having sufficient contact pressure with the ground (in this case, only A_RL shown in the lower-right image of FIG. 2 of applicant’s invention). Molfetta fails to set forth this feature and therefore does not anticipate amended claim 1.  In Molfetta, there is no mention of any threshold limit for determining whether any wheel has “a contact force and/or torque transmission capability below a lower limit value,” as required by claim 1. Nor does such description teach distributing a brake force to only such wheels meeting said threshold limit. By contrast, Molfetta teachings are limited to actuating a wheel brake for each wheel in all situations (e.g., see [0025], stating a test run of applying a wheel brake must be carried out at least once for each wheel’).
It is for these reasons that applicant’s invention now defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        06/01/22